Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Board of Directors and Stockholders Golden Phoenix Minerals, Inc. American Fork, Utah We hereby consent to the incorporation by reference in the Registration Statement (No. 333-175334) on Form S-1 and Registration Statements (No.’s 333-152332, 333-153912 and 333-138860) on Form S-8 of Golden Phoenix Minerals, Inc. of our report dated April 14, 2014, relating to our audit of the consolidated financial statements, included in the Annual Report on Form 10-K of Golden Phoenix Minerals, Inc. for the years ended December 31, 2013 and 2012. /s/ HJ & Associates, LLC HJ & Associates, LLC Salt Lake City, Utah April 14, 2014
